UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 16-4340


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

             v.

TERRELL JAMAR HOUSTON,

                      Defendant - Appellant.



                  On Remand from the Supreme Court of the United States.
                                  (S. Ct. No. 17-6520)


                            Decided on Remand: July 26, 2018


Before TRAXLER, AGEE * and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ross Richardson, Executive Director, Ann L. Hester, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,

      *
           Judge Davis participated in the original decision but retired prior to the
Supreme Court’s remand of the case and was replaced by Judge Agee.
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Terrell Jamar Houston entered a conditional guilty plea to possession of a firearm

by a convicted felon , see 18 U.S.C. § 922(g)(1), reserving the right to appeal the district

court’s denial of his motion to suppress. The district court sentenced Houston to 37

months’ imprisonment. On appeal to this court, we held that the district court properly

denied the motion to suppress based on our decision in United States v. Wellons, 32 F.3d
117 (4th Cir. 1994). In Wellons, we held that a driver of a rental car who is not listed on

the rental contract as an authorized driver has no expectation of privacy in the car or

containers in the car and that the driver’s Fourth Amendment rights therefore were not

violated by a warrantless search of the rental car and its contents. See id. at 119-20.

       In Byrd v. United States, 138 S. Ct. 1518 (2018), however, the Supreme Court held

that “the mere fact that a driver in lawful possession or control of a rental car is not listed

on the rental agreement will not defeat his or her otherwise reasonable expectation of

privacy.” Id. at 1531. Because the Supreme Court’s decision in Byrd abrogated our

decision in Wellons, the Court vacated our decision in this case and remanded for

reconsideration in light of Byrd. Having considered the Supreme Court’s decision, we

hereby vacate the decision of the district court and remand for further proceedings. The

district court should consider the matter de novo in light of Byrd, and the parties are free

to raise any newly relevant issues.

                                                              VACATED AND REMANDED




                                              3